849 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mercer D. EUBANKS;  Mercer B. Eubanks;  Edna B. Eubanks;Homer Eubanks, Plaintiffs-Appellants,v.SOUTH CAROLINA NATIONAL BANK;  Luthi Mortgage Company, Inc.;Perry S. Luthi, Defendants-Appellees.
No. 88-3016.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 17, 1988.Decided:  June 14, 1988.

Mercer D. Eubanks, Mercer B. Eubanks, Edna B. Eubanks, Homer Eubanks, appellants pro se.
Before WIDENER and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Mercer D. Eubanks, Mercer B. Eubanks, Edna B. Eubanks, and Homer Eubanks appeal from the district court's order dismissing their complaint for lack of subject matter jurisdiction.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Eubanks v. South Carolina National Bank, C/A No. 87-2970 (D.S.C. Dec. 14, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.